Lipscomb, C. J.
At the last Term of this Court, the death of Samuel B. Shields was suggested and an award of scire facias prayed, to make his representatives parties. The scire facias issued, was in general terms, to the representatives of Shields, •without designating them by name, or characteris-ing them as administrators or executors; this scire facias was served on William Crawford.
The plaintiffs now -move to make William Crawford and Benjamin Clover parties as administrators. The only evidence of their being administrators is the record of another suit in this Court, where they have been made parties as administrators.
There has been no appearance, and the application .is wholly exparte.. The motion must be overruled, and the plaintiffs, when they have satisfied themselves that the persons now sought to be made parties, are the administrators, they can have a sci. fa. directed to them as such.